DETAILED ACTION
In replay to applicant communication filed on July 07, 2022, claims 1-1-10, 12-16, 19-20, and 22-24 have been presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 11, 17-18, and 21 have been cancelled.
Claims 1-10, 12-16, 19-20, and 22-24 are pending.

Response to Arguments
Applicant’s arguments filed on July 07, 2022 with respect to the double patenting rejection of claims 1-10, 12-16, 19-20, and 22-24 have been fully considered and withdrawn in view of terminal disclaimer filed on July 07, 2022 and approved by the office. 

Allowable Subject Matter
Claims 1-10, 12-16, 19-20, and 22-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of independent claim 1 is the combined limitations of receiving, from a client device associated with a client, a request to access a user application accessible via a client account and use of an application feature of a plurality of application features associated with the user application, the application feature corresponding to at least one of uploading data to the user application,
downloading data from the user application, or interacting via communications media via the user application, the request further including authentication credentials associated with the client: authenticating an identity of the client, based at least in part on the authentication credentials: retrieving, from a data store, virtual profile data associated with the client account, the virtual profile data including one or more access privilege rules that control access privileges to the plurality of application features of the user application based upon analyzed metadata of service feature usages for each client in the client account; and transmitting the virtual profile data to at least the client device, wherein the virtual profile data is configured to automatically update the client device with updated access privilege rules associated with the application feature associated with the user application.

	The primary reason for allowance of independent claim 10 is the combined limitations of receiving, from a first client device associated with a secondary account holder (SAH) of a client account, a first request to access a user application accessible via a client account and use of an application feature of a plurality of application features associated with the user application, the application feature corresponding to one of uploading data to the user application, downloading data from the user application, or interacting via communications media via the user application; retrieving, from a data store, virtual profile data associated with the client account, the virtual profile data including virtual profile instantiations associated with individual clients of a plurality of clients associated with the client account; receiving, from a second client device associated with a primary account holder (PAH) of the client account, a second request to control access privileges of the SAH that are associated with the application feature of the user application; updating the virtual profile instantiation associated with the SAH to create updated virtual profile data, the updated virtual profile data to include updated access privilege rules associated with the application feature, based at least in part on the second request and analyze metadata of service feature usages for each client in the client account; and transmitting the updated virtual profile data to at least the first client device.

	The primary reason for allowance of independent claim 16 is the combined limitations of
retrieve, from a data store, virtual profile data associated with a client account, the virtual profile data including a virtual profile instantiation associated with a Secondary Account Holder (SAH), the SAH being associated with a first client device; receive, from a second client device associated with a primary account holder (PAH) of the client account, a request to control a set of access privilege rules associated
with the one or more service features accessible by the SAH via the client account; update the virtual profile instantiation associated with the SAH to create updated virtual profile data, based at least in part on the request and analyzed metadata of service feature usages for each client in the client account; transmit the updated virtual profile data to at least a subset of a plurality of client devices associated with the client account; detect, at the first client device, an attempt to use a service feature of a plurality of
service features associated with a user application, the service feature corresponding to one of uploading data to the user application, downloading data from the user application, or interacting via communications media via the user application; determine whether the use of the service feature violates at least one access privilege rule of the set of access privilege rules, based at least in part on the updated
virtual profile data; and in response to the use of the service feature violating the at least one access
privilege rule, re-directing delivery of the instance of communications data to the second client device.

The prior art disclosed by Moghaddam (US Pub. No. 2008/0065746) is found as the closest prior art to the claimed features of the invention. Moghaddam discloses the system and method for configuring and using the usage criteria of one or more mobile communication devise by a user for filtering web content. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434